           Case 3:19-cv-06158-RAJ Document 22 Filed 08/16/21 Page 1 of 1




1
                                                  U.S. District Court Judge RICHARD A. JONES
2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE

9    ROBERT J. LEE,                                 ) CASE NO. C19-6158-RAJ
                                                    )
10                        Plaintiff,                ) PROPOSED ORDER FOR ATTORNEY
                                                    ) FEES PURSUANT TO 42 U.S.C. § 406(b)
11
     vs.                                            )
12                                                  )
     Commissioner of Social Security,               )
13                                                  )
                          Defendant.                )
14                                                  )
15
            THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
16
     Motion For Attorney Fees Pursuant to 42 U.S.C. § 406(b), it is hereby ORDERED that
17   Plaintiff’s attorney, JEANETTE LAFFOON, is awarded attorney fees of $26,552.38
18   pursuant to 42 U.S.C. § 406(b). If and when the approved 406(b) fee is received, counsel
     will refund directly to Plaintiff the $5,082.28 in EAJA fees previously received.
19
     DATED this 16th day of August, 2021.
20

21

22                                                    A
23                                                    The Honorable Richard A. Jones
                                                      United States District Judge
24

25
     PROPOSED ORDER FOR ATTORNEYS FEES                                MADDOX & LAFFOON, P.S.
     PURSUANT TO 42 U.S.C. § 406(b)                                   410-A South Capitol Way
                                                                      Olympia, WA. 98501
     [C19-6158-RAJ]                                                   (360) 786-8276
                                    - Page 1
